Title: I. To David Williams, 14 November 1803
From: Jefferson, Thomas
To: Williams, David


            
              
                Sir
              
              Washington Nov. 14. 1803.
            
            I have duly recieved the volume on the Claims of literature which you did me the favor to send me through mr Monroe, & have read with satisfaction the many judicious reflections it contains on the condition of the respectable class of literary men. the efforts for their relief made by a society of private citizens are truly laudable. but they are, as you justly observe, but a palliation of an evil, the cure of which calls for all the wisdom & the means of the nation. it is an evil which springs from the vicious distribution of the members of society among the occupations called for, while your institution, by it’s benevolent aids, will lessen for the present the sum of suffering occasioned by this, it will also draw the attention of those endowed with wisdom & power to look to the means of radical cure. I pray you to accept my thanks for this mark of your attention, with the expressions of the sense I entertain of the merit of your endeavors, & assurances of my high consideration & respect.
            
              
                Th: Jefferson
              
            
           